Dawson, C. J.
(dissenting in part): I concur in the rules stated in paragraphs 1, 2, 3 and 6 of the syllabus and corresponding portions of the opinion, but dissent from so much of the syllabus and opinion as deals with the court’s computation of the time the appellees had in which to appeal. I cannot approve the sort of logic which reasons that because a court, a public officer, or an official board may lawfully act on a nonjudicial day, a private litigant must act on such a day or lose his legal right.
Hitherto, for the last forty years or more, the Kansas rule for the computation of time within which an act may be done or a right claimed has been that if the time specified is less than a week the precise number of clear judicial days is intended, and Sundays and statutory holidays are excluded from the computation; but where the time allowed is more than a week, Sundays and statutory holidays are included in the count, except where the last day falls on a Sunday or statutory holiday, in which instance such day is not counted, and the right is invoked within time if exercised on the next succeeding business day. The rule announced in this case is novel and unjust and I decline to participate in its promulgation.